DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 

3.	A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11481961. 

5.	The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table 1 below.

6.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

7.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Table 1

Instant Application, 17/885024
Patent, 11481961

Claim 1. An information processing apparatus comprising: 

a) a preprocessing section configured to generate a two-dimensional (2D) image corresponding to point cloud data by projecting three- dimensional (3D) data on six surfaces of point cloud content represented by the point cloud data, and generate projection direction information indicating projection directions of the 3D data as projection metadata; and

b)  a file generation section configured to generate an ISOBMFF (ISO Base Media File Format) file including a track group that groups each track of a plurality of tracks corresponding to respective projection metadata, each track of the plurality of tracks being a data unit of the six surfaces, wherein 





c) the preprocessing section and the file generation section are each implemented via at least one processor.  

Claim 2. The information processing apparatus according to claim 1, further comprising: a coding section configured to code an Elementary Stream that signals the projection metadata for each patch of a plurality of patches corresponding to respective surfaces of the six surfaces of the point cloud content, each patch of the plurality of patches being a data unit of the six surfaces, wherein the coding section is implemented via at least one processor.  

Claim 3. An information processing method comprising: by an information processing apparatus, generating a two-dimensional (2D) image corresponding to point cloud data by projecting three-dimensional (3D) data on six surfaces of point cloud content represented by the point cloud data; generating projection direction information indicating projection directions of the 3D data as projection metadata; and generating an ISOBMFF (ISO Base Media File Format) file including a track group that groups each track of a plurality of tracks corresponding to respective projection metadata, each track of the plurality of tracks being a data unit of the six surfaces.  



4. A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method, the method comprising: generating a two-dimensional (2D) image corresponding to point cloud data by projecting three-dimensional (3D) data on six surfaces of point cloud content represented by the point cloud data; generating projection direction information indicating projection directions of the 3D data as projection metadata; and generating an ISOBMFF (ISO Base Media File Format) file including a track group that groups each track of a plurality of tracks corresponding to respective projection metadata, each track of the plurality of tracks being a data unit of the six surfaces.  


Claim 1. An information processing apparatus comprising: 
a) a preprocessing section configured to generate a two-dimensional (2D) image corresponding to point cloud data by projecting three-dimensional (3D) data on six surfaces of point cloud content represented by the point cloud data, and generate projection direction information indicating projection directions of the 3D data as projection metadata; and
b)  a file generation section configured to generate an ISOBMFF (ISO Base Media File Format) file including a track group that signals the projection metadata by grouping each track of a plurality of tracks corresponding to respective surfaces of the six surfaces of the point cloud content, each track of the plurality of tracks being a data unit of the six surfaces, wherein 
c) the preprocessing section and the file generation section are each implemented via at least one processor.
Claim 2. The information processing apparatus according to claim 1, further comprising: a coding section configured to code an Elementary Stream that signals the projection metadata for each patch of a plurality of patches corresponding to respective surfaces of the six surfaces of the point cloud content, each patch of the plurality of patches being a data unit of the six surfaces, wherein the coding section is implemented via at least one processor.
Claim 3. An information processing method comprising: by an information processing apparatus, generating a two-dimensional (2D) image corresponding to point cloud data by projecting three-dimensional (3D) data on six surfaces of point cloud content represented by the point cloud data; generating projection direction information indicating projection directions of the 3D data as projection metadata; and generating an ISOBMFF (ISO Base Media File Format) file including a track group that signals the projection metadata by grouping each track of a plurality of tracks corresponding to respective surfaces of the six surfaces of the point cloud content, each track of the plurality of tracks being a data unit of the six surfaces.
4. A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method, the method comprising: generating a two-dimensional (2D) image corresponding to point cloud data by projecting three-dimensional (3D) data on six surfaces of point cloud content represented by the point cloud data; generating projection direction information indicating projection directions of the 3D data as projection metadata; and generating an ISOBMFF (ISO Base Media File Format) file including a track group that signals the projection metadata by grouping each track of a plurality of tracks corresponding to respective surfaces of the six surfaces of the point cloud content, each track of the plurality of tracks being a data unit of the six surfaces.



8.	Regarding claims 1-4 of the instant application, 17/885024, the first row of Table 1 above maps the claims 1-4 from the Patent 11481961 where the columns of the table to the corresponding features between the instant applications and referenced patent. 
Regarding claims 5-7, that are similar in scope to claim 1 of the instant application, 17/885024, map  the claim 1, from the Patent 11481961.
It is obvious that the above grouping of claim elements supports a nonstatutory obviousness-type double patenting rejection as the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) as the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Allowable Subject Matter

9.	 No prior art has been found to reject the claims as presented. Therefore, claims 1-7 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) is timely filed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619